 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   HENERY ANEKWU,                         )   No. CV 18-10107-GW (JDE)
                                            )
12                      Plaintiff,          )
                                            )   ORDER ACCEPTING REPORT
13                 v.                       )
                                            )   AND RECOMMENDATION OF
14   ICE and US GOVERNMENT,                 )   UNITED STATES MAGISTRATE
                                            )   JUDGE
                                            )
15                      Defendants.         )
                                            )
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the underlying
18   complaint, the records on file, and the Report and Recommendation of the
19   assigned United States Magistrate Judge. Plaintiff has not filed any written
20   objections to the report.
21         IT IS HEREBY ORDERED that:
22         1.    The Report and Recommendation is approved and accepted.
23         2.    Judgment shall be entered dismissing this case without prejudice.
24
25   Dated: February 5, 2020
26                                               ______________________________
27                                               HON. GEORGE H. WU
                                                 United States District Judge
28
